Citation Nr: 1227258	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  11-20 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether a debt in the amount of $14,783.62 for an overpayment of Department of Veterans Affairs (VA) educational benefits under Chapter 30, Title 38, United States Code, was properly created.

2.  Entitlement to waiver of recovery of an overpayment of VA educational benefits under Chapter 30, Title 38, United States Code in the amount of $14,783.62. 


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel



INTRODUCTION

The Veteran had active service from July 2005 to May 2008, to include service in the Southwest Asia Theater of Operations from August 12, 2006, to November 5, 2007, and his decorations include the Global War on Terrorism Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision of the Atlanta, Georgia, Regional Office's (RO) Committee on Waivers and Compromises (Committee).  The Board previously remanded this appeal in March 2012.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The March 2012 Board remand instructed the RO to obtain and associate with the temporary claims folder the Veteran's complete educational and claims folders, as well as VA Debt Management Center folder.  A June 2012 RO memorandum indicates that "[e]verything of record is already provided in the temporary claims folder" but, based on the Virtual VA system, the Veteran's virtual claims folder contains July 2010 and April 2010 financial correspondences and a January 2009 RO determination, pertaining to service connection claims.  Further, the January 2009 rating action indicates that the Veteran's service treatment records and VA treatment records, dated from September 2008 to January 2009, were considered in adjudicating the respective service connection claims.  Accordingly, the Board finds that the RO had not obtained the Veteran's complete claims folder and associated it with the temporary claims folder of record.  

In the March 2011 remand, the Board also concluded that it was necessary for the RO to initially address the threshold determination regarding the validity of the Veteran's asserted debt/overpayment and instructed the RO to undertake adjudication of the matter on remand.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  Nevertheless, as documented in a June 2012 memorandum, the RO determined that the "initial August 2011 SOC stated the debt's (sic) validity" and did not adjudicate the issue.  Consistent with the determination of the March 2011 remand, the Board finds that the August 2011 Statement of the Case (SOC) does not reflect a clear adjudication of the validity of the asserted debt and no subsequent RO adjudication has addressed this matter.  On these facts, any consideration by the Board on the validity of the asserted debt would require improper initial consideration and application of law that has not been considered by the RO and that would possibly result in a determination unfavorable to the Veteran.  See Hickson v. Shinseki, 23 Vet. App. 394, 400-01 (2010); 38 C.F.R. § 20.903(b) (2011); see also Godfrey v. Brown, 7 Vet. App. 398 (1995); Bernard v. Brown, 4 Vet. App. 384 (1993).  As such, the Board finds that these aspects of the March 2011 remand instructions were not completed by the RO.  

Upon completion of the instructed development efforts, the March 2011 Board remand also directed the RO to issue a Supplemental Statement of the Case (SSOC), if the Veteran's appeal was not resolved.  Although the appeal was not resolved, the RO declined to issue an SSOC because, as stated in a June 2012 memorandum, "[t]here would be no change if a Supplemental SOC was issued."  In this respect, the RO ignored the March 2011 remand instructions and failed to comply with applicable VA regulations.  Relevant evidence was associated with the claims folder, after issuance of the August 2011 SOC and prior to the matter being recertified to the Board, and the directed development failed to resolve the Veteran's appeal; therefore, VA regulations require the RO to issue him an SSOC with respect to the appeal.  See 38 C.F.R. §§ 19.31(b); 19.38 (2011).  Ultimately, by not issuing an SSOC in this appeal, the RO failed to comply with the March 2011 remand instructions and applicable VA regulations.  

As such, the Board, to protect the Veteran's right to compliance with a remand order, is obligated to again remand this claim.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran should also be asked to submit an updated Financial Status Report. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Provide the Veteran with, and request he complete, an updated Financial Status Report worksheet (VA Form 5655).  The Veteran should be provided an appropriate amount of time to respond to this request.  Once obtained, all documentation should be associated with the claims folder.  

2.  The RO must obtain the Veteran's complete educational folder and VA claims folder (i.e., compensation and/or pension) and associate these folders with the temporary claims folder presently of record.  The records obtained should include the relevant educational award determination, notification of discontinuance of educational benefits and copies of all correspondence to and from the Veteran, with attached documentation, regarding the incurrence of the asserted overpayment.  If no such records exist then a finding to this effect must made in writing and associated with the claims folder.

3.  Next, readjudicate the Veteran's appeal:  
First, adjudicate whether the debt in the amount of $14,783.62 for an overpayment of VA educational benefits under Chapter 30, Title 38, United States Code, was properly created; 
Second, if it is determined that the debt was properly created, adjudicate the issue of entitlement to waiver of recovery of an overpayment of VA educational benefits under Chapter 30, Title 38, United States Code in the amount of $14,783.62.  This requires determining 
(a) whether there is any indication of fraud, misrepresentation, or bad faith, on the part of the person or the persons having an interest in obtaining the waiver, and (b) whether recovery of such indebtedness would be against equity and good conscience.  38 C.F.R. § 1.963.  Thereafter, if such action does not resolve the appeal, issue the Veteran a Supplemental Statement of the Case.  38 C.F.R. § 19.31.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

